Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 4th, 2021 has been entered. Claims 1, 5, 6, 13, 17, and 19 have been amended. Claim 20 has been added. Claims 1-20 remain pending. Applicant’s amendments to the Specification and Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed November 6th, 2020. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynn (US 5560496).
Regarding claim 1, Lynn (US 5560496) teaches a screening bar assembly for a screen (Col. 1 lines 8-12), the assembly comprising a plurality of substantially parallel screening bars (Fig. 5 #88) mounted between end members (Fig. 5 #90) of a substantially rectangular support frame (Col. 3 lines 61-62, Fig. 1), wherein at least one end of each screening bar (Fig. 5 #88) is coupled to the support frame by a respective compliant mounting block (Fig. 5 #94) provided at the respective end of each screening bar and engaging with a respective one of the end members (Col. 6 lines 26-45).
Regarding claim 5, Lynn (US 5560496) teaches a screening bar assembly, wherein said support frame includes a pair of opposing mounting channels (Fig. 5 #92), said mounting blocks  (Fig. 5 #94) engaging said mounting channels to couple the screening bars to the support frame (Col. 6 lines 40-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-4, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 5560496) in view of Bokor (US 5816412).
Regarding claim 2, Lynn (US 5560496) lacks teaching a screening bar assembly, wherein the mounting blocks are formed from a polymeric material.
Regarding claim 3, Lynn (US 5560496) lacks teaching a screening bar assembly, wherein the mounting blocks are formed from a metallic spring material.
Regarding claim 4, Lynn (US 5560496) lacks teaching a screening bar assembly, wherein the mounting blocks are formed from a fibrous or composite material.
Bokor (US 5816412) teaches a screening bar assembly, wherein mounting blocks are formed from a polymeric material, a metallic spring material, or a fibrous or composite material (Col. 6 lines 32-38). Bokor explains that these materials are chosen because of their ability to deform (Col. 6 lines 32-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include mounting blocks formed from a polymeric material, a metallic spring material, or a fibrous or composite material as taught by Bokor in order to enable the mounting blocks to deform in a vibrating assembly.
Regarding claim 6, Lynn (US 5560496) teaches a screening bar assembly, wherein said end members (Fig. 5 #90) of the support frame are incorporating said mounting channels (Fig. 5 #92).
Lynn lacks teaching a support frame comprising a pair of substantially parallel side members, said end members extending between and substantially perpendicular to the side members. 
Regarding claim 7, Lynn (US 5560496) lacks teaching a screening bar assembly, wherein the screening bars, when mounted on the support frame, extend parallel to the side members of the support frame.
Bokor (US 5816412) teaches a screening bar assembly, wherein a support frame (Fig. 1 #18) comprises a pair of substantially parallel side members (Fig. 1 #32), said end members (Fig. 1 #28, 30, 34) extending between and substantially perpendicular to the side members. Bokor explains that through a pair of side members and end members extending between and substantially perpendicular to the side members, the structural integrity of a vibrating screen assembly is reinforced (Col. 5 lines 40-51). 
Bokor (US 5816412) teaches screening bars (Fig. 1 #44) which, when mounted on the support frame, extend parallel to the side members (Fig. 1 #32) of the support frame. Bokor explains that this arrangement of the screening bars results in movement of the material in the successive screening direction (Col. 7 lines 36-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include the side members as taught by Bokor in order to reinforce the structural integrity of the assembly. Additionally, with the previous modification in mind, it would have been obvious to one of ordinary skill in the art to modify Lynn to include screening bars which extend parallel to the side members as taught by Bokor, in order to effectively direct the screening materials in the correct direction. 
Regarding claim 8, Lynn (US 5560496) teaches a screening bar assembly, wherein each side member of the support frame and/or each end member (Fig. 5 #90) includes a laterally extending mounting flange to facilitate mounting of the support frame to the screen (Fig. 4, laterally extending flange at base of #90).
Regarding claim 11, Lynn (US 5560496) lacks teaching a screening bar assembly, wherein the vertical depth of each screening bar increases from one end to the other.
Bokor (US 5816412) teaches an assembly, wherein the vertical depth of each screening bar increases from one end to the other (Col. 4 lines 51-53). Bokor explains that the angle of these screening bars is adjustable and then explains a static embodiment of this screening device where the material is moved by gravity along the downwardly-descending set of screen modules (Col. 8 lines 32-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include the vertical depth of screening bars increasing from one end to another as taught by Bokor in order to allow material to move along the screen by gravity.
Regarding claim 12, Lynn (US 5560496) teaches a screening bar assembly, wherein an end of each screening bar at its deepest portion extends above the support frame (Col. 4 lines 42-49). 
Regarding claim 13, Lynn (US 5560496) lacks teaching a screening bar assembly, wherein the vertical depth of each screening bar increases from an upstream to a downstream end when installed in the support frame and mounted on the screen, in use. 
Bokor (US 5816412) teaches an assembly, wherein the vertical depth of each screening bar increases from an upstream to a downstream end when installed in the support frame and mounted on the screen, in use (Col. 8 lines 32-36). Bokor explains that the depth of the screening bars increases (descends in height) in order to move the material by gravity, not requiring vibratory motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include the vertical depth of screening bars increasing from an upstream to a downstream end when installed in the support frame and mounted on the screen as taught by Bokor in order to allow material to move along the screen by gravity.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 5560496) in view of Schurman (US 5901857).
Regarding claim 14, Lynn (US 5560496) lacks teaching a screening bar assembly, wherein spacer members are inserted between the mounting blocks of adjacent bars to maintain the position of the bars in the support frame.
Schurman (US 5901857) teaches an assembly wherein spacer members are inserted between the mounting blocks of adjacent bars to maintain the position of the bars in the support frame (Col. 2 lines 62-68). Schurman explains that it is the space between screening bars which governs the rate at which material can be sorted by a given bar screen (Col. 2 lines 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include spacer members which are inserted between the mounting blocks of adjacent bars as taught by Schurman to maintain the positon of the bars in the support frame in order to control the rate at which material is sorted by the screen.
Regarding claim 15, Lynn (US 5560496) teaches a screening bar assembly, wherein said support frame includes a pair of opposing mounting channels arranged (Fig. 5 #92), said mounting blocks (Fig. 5 #94) engaging said mounting channels to couple the screening bars to the support frame (Col. 6 lines 40-50). 
Lynn lacks teaching spacer members located within said mounting channels.
Schurman (US 5901857) teaches spacer members located within said mounting channels (Col.2 lines 62-65). The mounting channels taught by Schurman are formed by flanges #134 and 136 and it is explained that the spacers and screening bars are held in place by this mounting channel (Col. 3 lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include spacer members located within the mounting channels as taught by Schurman in order to hold the screening bars in place to effectively screen material.
Regarding claim 16, Lynn (US 5560496) lacks teaching a screening bar assembly, wherein retaining members are releasably attached to the support frame, the retaining members having fingers shaped to extend between the ends of adjacent bars to retain the spacer members in position.
Schurman teaches an assembly, wherein retaining members are releasably attached to the support frame (Col. 3 lines 12-14), and the retaining members having fingers shaped to extend between the ends of adjacent bars to retain the spacer members in position (Col. 3 lines 14-16). Schurman explains that in this embodiment, the retaining members extend only over the spacers but because the spacers are clamped to the screening bars, upward movement of the screening bars is restricted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include retaining members releasably attached to the support frame, retaining members having finger shaped to extend between the ends of adjacent bars to retain the spacer members in position as taught by Schurman. Finger shaped retaining members which hold spacers in place also restrict unwanted movement or displacement of the screening bars.
Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 5560496) in view of Symons (US 2790552).
Regarding claim 9, Lynn (US 5560496) teaches an embodiment of a screening bar assembly, wherein an end of each screening bar (Fig. 6 #104) incorporates a mounting recess (Fig. 6 #106) within which a portion of a respective mounting block (Fig. 6 #112) is received.
Lynn lacks teaching a screening bar assembly wherein each end of each screening bar receives a portion of a respective mounting block.
Symons (US 2790552) teaches a screening bar assembly (Col. 1 lines 15-26), wherein each end of each screening bar is received by a portion of a respective mounting block (Col. 3 lines 21-29). Symons explains that by coupling each screening bar at each end to the support frame, the assembly is able to handle and screen heavy material with much larger sizes of feed (Col. 4 line 62-Col. 5 line 7).

Regarding claim 10, Lynn (US 5560496) teaches an embodiment of a screening bar assembly, wherein the sides of each mounting recess (Fig. 3 #106) diverge outwardly from one another to define a wedge shaped recess receiving a correspondingly shaped portion of the respective mounting block (Fig. 6 #112). 
Since Lynn discloses several embodiments in a single disclosure, it would be within the skill of a worker in the art to look to the embodiments disclosed by Lynn to solve various problems or provide additional functionality to the base device.
Regarding claim 20, Lynn (US 5560496) teaches a screening bar assembly, wherein an end of each screening bar (Fig. 5 #88) is coupled to the support frame by a respective compliant mounting block (Fig. 5 #94). 
Lynn lacks teaching each end of each screening bar coupled to the support frame.
Symons (US 2790552) teaches a screening bar assembly (Col. 1 lines 15-26), wherein each end of each screening bar is coupled to the support frame (Col. 2 lines 51-60). Symons explains that by coupling each screening bar at each end to the support frame, the assembly is able to handle and screen heavy material with much larger sizes of feed (Col. 4 line 62-Col. 5 line 7).
. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 5560496) in view of Bokor (US 5816412) and further in view of Symons (US 2790552).
Regarding claim 17, Lynn (US 5560496) teaches a screen wherein said at least one screening bar assembly comprises a plurality of substantially parallel screening bars (Fig. 5 #88) mounted between end members (Fig. 5 #90) of a substantially rectangular support frame (Col. 3 lines 61-62, Fig. 1), wherein an end of each screening bar is coupled to the support frame by a respective compliant mounting block (Fig. 5 #94) being provided at each end of each screening bar and engaging with a respective one of the end members (Col. 6 lines 26-45).
Lynn lacks teaching a screen comprising a frame defined by a pair of substantially parallel side walls interconnected by transversely extending bridging members, at least one screening bar assembly being mounted on the frame. 
Bokor (US 5816412) teaches a screen comprising a frame defined by a pair of substantially parallel side walls (Fig. 1 #20, 22) interconnected by transversely extending bridging members (Fig. 1 #24, 34), with at least one screening bar assembly being mounted on the frame (Col. 3 lines 56-58). Bokor explains that this frame structure enables screening bar assemblies to be mounted on the frame as well as removed and replaced without expending substantial downtime in completing system maintenance (Col. 3 lines 15-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include the frame defined by a pair of parallel side walls interconnected by transversely extending bridging members with at least one screening bar assembly 
Lynn additionally lacks teaching a screen wherein each end of each screening bar is coupled to the support frame. 
Symons (US 2790552) teaches a screen (Col. 1 lines 15-26), wherein each end of each screening bar is coupled to the support frame (Col. 2 lines 51-60). Symons explains that by coupling each screening bar at each end to the support frame, the assembly is able to handle and screen heavy material with much larger sizes of feed (Col. 4 line 62-Col. 5 line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include the screening bar coupled on each end of the support frame as taught by in Symons in order to separate heavy material with larger sizes of feed, providing more flexibility in the screening device. 
Regarding claim 18, Lynn (US 5560496) lacks teaching a screen, wherein the screening bars define a sloping deck, the bars of each screening bar assembly being aligned with the slope of the deck and the path of the material thereon.
Bokor (US 5816412) teaches an assembly, wherein the screening bars define a sloping deck, the bars of each screening bar assembly being aligned with the slope of the deck and the path of the material thereon (Col. 4 lines 51-53). Bokor explains that the depth of the screening bars increases in order to move the material by gravity, not requiring vibratory motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn to include the screening bars defining a sloping deck aligned with 
Regarding claim 19, Lynn (US 5560496) teaches a screen, including means for imparting circular or reciprocating vibratory motion to the deck (Col. 3 lines 61-62), wherein the means for imparting circular or reciprocating vibratory motion comprises counter rotors defining eccentric masses, driven by one or more drive motors (Col. 4 lines 3-7) to impart this vibratory motion to the deck (Col. 6 lines 57-65). 
Response to Arguments
Applicant’s arguments, see page 1 section “Claim Rejections USC 103”, filed 03/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) which encompass the limitations in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOLLY K DEVINE/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655